 506DECISIONSOF NATIONAL LABOR RELATIONS BOARDRose Tool & Plastics,Inc.andDistrictNo. 10,International Association of Machinists and Aero-space Workers,AFL-CIO. Case 30-CA-2817June 16, 1975DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn March 12, 1975, Administrative Law JudgeMelvin J. Welles issued the attached Decision in thisproceeding.. Thereafter,Respondent and GeneralCounsel filed exceptions with supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Rose Tool &Plastics,Inc.,Milwaukee,Wisconsin, its officers,agents,successors,and assigns, shall take the actionset forth in the said recommended Order, except thatthe attached notice is substituted for the Administra-tive Law Judge's notice.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise discrimi-nate againstanyemployees because of their unionactivities.WE WILL NOT interrogate employees about theirunion activities.WE WILL NOT solicit our employees' grievancesor suggestthat they will receive better workingconditions if they reject union representation.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their right to self-organization, to form, join, orassistDistrictNo. 10, International AssociationofMachinists and AerospaceWorkers, AFL-218 NLRB No. 95CIO, or any other labor organization, to bargaincollectively through representatives of their ownchoosing, and to engage in concerted activities forthepurpose of collective bargaining or othermutual aid or protection, or to refrain from suchactivities.WE WILL offerBerniceReinhardt immediateand full reinstatement to her former job or, if thatjob no longer exists, to a substantially equivalentjob,without prejudice to her seniority or otherrights and privileges, and wE WILL pay her forlosses she suffered as a result of our havingdischarged her in August 1974.ROSE TOOL & PLASTICS,INC.DECISIONSTATEMENT OF THE CASEMELVIN J. WELLES, Administrative Law Judge: This casewas heard at Milwaukee, Wisconsin, on December 11through 12, 1974, based on charges filed August 14, 1974,and amended October 17, 1974,- and a complaint issuedNovember 22, 1974, amended at the hearing, alleging thatRespondent violated Section 8(a)(1) and (3) of the Act.Upon the entire recordin the case,including . myobservation of the witnesses, and upon consideration of thebriefs filed by the General Counsel and Respondent, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYER AND THE LABORORGANIZATION INVOLVEDRespondent,a Wisconsin corporation,is engaged in theprocessing and manufacturing of custom plastic moldingsat its facility inMilwaukee,Wisconsin. During the pastcalendar year,Respondent sold and shipped goods valuedin excess of $50,000 directly to customers located outsidethe State of Wisconsin. I find, as Respondent admits, thatit is an employer engaged in commerce within the meaningof Section 2(6) and(7) of the Act. The Charging Party,DistrictNo.10, International Association of Machinistsand Aerospace Workers,AFL-CIO, is a labor organizationwithin the meaning of Section2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA.The IssuesThe complaint,as amended at the hearing,alleges thatRespondent violated Section 8(a)(1) of the Act by allegedSupervisor Trudell's interrogating employees, threateningthem with loss of benefits,and soliciting their grievances,and byPlant Manager Koterman's and Plant Superinten-dent Balcer's soliciting employees'grievances.Respondentdenies that Trudell was a supervisor within the meaning ofSection 2(11) of the Act, or that his conduct constituted aviolation of the Act even if he is found to be supervisory. ROSE TOOL & PLASTICS507Respondent deniesanyunlawful solicitation of grievancesby Koterman and Balcer, who are admitted supervisors,based primarily on its contention that what they said atvarious plant meetings with the employees was lawful'The complaintalso allegesthat Respondent, in violationof Section 8(a)(3) and (1) of the Act, discriminatorilydischarged employee Bernice Reinhardt. Germane to thisissuearewhether the General Counsel has provedRespondent's knowledge of Reinhardt's union activities,2whether, even assuming "knowledge," the knowledge wasof a sort that could demonstrate an unlawful motivation,and,finally,whether in any event Respondent hasdemonstrated that Reinhardt was discharged for cause.Resolution of these sub-issues, as well as of the 8(a)(3)allegation, also involves conflicting testimony, necessitat-ing credibility resolutions.B.The Alleged Violation of f Section 8(a)(3)BerniceReinhardt, who began working for RespondentAugust 20, 1973,3 had for some time prior to her August 9,1974, discharge been talking union in the plant. On August7, 1974, she spoke with UnionBusinessRepresentativeJoseph Spehert, who told Reinhardt that she should checkout other employees' feelings about unionization and meetwith him the next day. Reinhardt asked a number ofemployees the next day, August 8, how they felt about theUnion.Afterwork on August 8, Reinhardt met withSpehert at his office, and received union cards, buttons,and literature. The following morning, Reinhardt, wearinga union button, began distributing union literature for thefirst shift employees when she arrived at the plant about6:45 a.m. until the shift started at 7 a.m. She handed out aunion authorization card and some literature to anotheremployee during her 9 a.m. morning break. Shortly afterthe break, Leadman Dan Trudell approached her and said"What's with the IAM Button?" When Reinhardt did notrespond, Trudell asked "[You're] a member of what?" Atabout 11:20 that morning, Trudell again approachedReinhardt. He asked her about the Union and the button,said that the Company was too small to get a union in,asked her whether she thought the people would standbehind her, and again questioned her about the button shewas wearing.4At about 9:30 a.m. that morning, Leadlady Sebranektold Reinhardt that she was to report to Koterman's officeat 11:45 a.m. Reinhardt did so, and, according toKoterman, he told her she was discharged because of"several things, her attendance, her attitude, her workperformance as in the last several weeks prior to herdismissal and her cooperation or lack of." According toReinhardt,Koterman told her that "two foremen don'twant you in their department. You've been givingMarvelene [Sebranek] trouble and I've been ordered toterminateyou." She asked "as of when?" and KotermanIThere are minorcredibilityquestions in this respect,as well as withrespect toTrudell's conduct,and in the testimony from which it must bedet ermined whether he was a supervisor.ITrudell's status asemployeeor supervisor bears on the knowledgequestion.sHerwork historywillbe discussed below, in connection withRespondent's asserted reasons for her discharge.4Trudell testified that hehad only oneconversation with Reinhardt onrepeated that two foremen did not want her, and that"Marvelene said your attitude is bad for the company."She again asked "as of when?" and Koterman said, "rightnow." Koterman pulled out her check, gave it to her, andshe left. She went back to her department to tell Sebranekshe was leaving. Sebranek asked her why, and she told himwhat Koterman had said. Sebranek said "I'm sorry. Youknow I never reported you to the office." 5Without, for the time being, determining which versionof Reinhardt's exit interview should be accepted (they arenot too far apart inanycriticalsense), and also without, forthe time being, determining the crucial question of whetherand how much Respondent knew of Reinhardt'sunionactivities, I believe it appropriate to examine Koterman'sasserted reasons for the discharge, both in terms of histestimony as to why it occurred and of his testimony as towhat he told Reinhardt at the time.Respondent's statementof Koterman's reasons for thedischarge as stated in its brief provides a good point ofdeparture. The briefstates(page references omitted):Koterman testified that Reinhardt was not dischargedfor a specific reason but rather for an accumulation ofvarious reasons during her history of employment withRespondent such as her attitude, her attendance, herperformance in the last several weeks prior to dischargeand her lack of cooperation which subsequentlyresulted in her discharge on August 9, 1974. Kotermanreceived reports from Sebranek, leadmen, setupmenandoperators relative toReinhardt'spoorworkattitudeand lack of cooperation; that Reinhardtwandered around the plant during work hours and didas she pleased, that she had conflicts with otheroperators; that she caused die breakage which was dueto operator neglect and inattention; that she wanderedthrough the Front Office area and into the privateconference room when she had been told to stay out...; that Reinhardt was disruptive to other employeesand would not stay at her job. Koterman investigatedthe reports and found them to be correct. The daybefore her discharge Koterman talked with Sebranekrelative to the poor performance by Reinhardt asshown on the work sheets and Sebranek reported thatwhen Reinhardt was -working on the post-moldingtables she was disruptive because she carried onconversation with other employees. It was commonlyknown and confirmed by Koterman's investigation thatReinhardt was a "goof off" and wandered around theproduction area during working hours doing as shepleased. It was reported to Koterman that Reinhardtwas consistently late the day after her bowling night.Koterman testified that when Reinhardt workedalone in archery (Reinhardt was the only operator inarchery except on rare occasions) and stuck to her workAugust 9, that he asked her what IAM stoodfor, becausehe did not know,and thatReinhardt said if he wanted to know, he could see her after work oron herbreak. I credit Reinhardt'smore detailedtestimony and find that twoconversations took place,in accordance with her version of them.5 Sebranek testifiedto thesame effect.She said that Reinhardtmentionedthat 'Koterman had said'therewere complaints about her,including some complaintsfrom Sebranek, and thatshe told Reinhardt thatshe had notgone to the front officeto complain about her. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat her manual dexterity was good and her work wassatisfactory.However, responses to Koterman's inquir-ies relative to her performance in the plastics depart-ment before, and after the sale of the archery depart-ment showed Reinhardt as an unsatisfactory worker inplastics.Koterman in essence was presented with asituation where the only job on which Reinhardt hadperformed satisfactorily was phased out. Reinhardt'smisconduct and poor attitude has been cause for adiscussion between Lueck and Koterman ,in May orJune 1974, and at that time it was decided to keepReinhardt on until the archery department wascompletely phased out in order to avoid having to traina new employee for archery duties for a short period oftime.From Koterman's own assertion of the reasons for thedischarge, it is evident that there was no precipitatingfactor involved.That is,Reinhardt had not, in thepreceding few days, engaged in any specific act whichRespondent even contends caused it to call her in themiddle of the work shift and summarily discharge her. AsRespondent's bri ef concedes, "the timing of the dischargecreates suspicion," in that it occurred the very dayReinhardt began distributing union literature and handingout union authorization cards in the plant. This suspicionis enhanced by the fact that there was no intimation givento Reinhardt, no warning whatsoever, that her conduct,work performance,, absentee record, or "lack of coopera-tion" was endangering her job, and further enhanced bythe discharge occurring in the middle of a shift, althoughnothing occurred (except Reinhardt's union activities) tomake that, time and that date"seema natural point fordischarging Reinhardt for "an accumulation of variousreasons."Respondent argues that Koterman, as he testified, hadbeen preparing to leave on a 2-week vacation and wantedtoeffectthedischargeprior to leaving. But the"accumulation of various reasons," which, as will be goneinto below, began a year earlier, would not appear to bethe kind of cause for discharge that could not awaitKoterman's return 2 weeks hence; that would necessitatethe abrupt discharge on August 9. Koterman did testifythat the day before Leadlady Sebranek had complained tohim about, Reinhardt's work performance as shown on thework sheets, and that Reinhardt was "disruptive" to otherworkers because of her conversation with them. Sebranek,on the, other hand, testified that she never went toKoterman to complain about Reinhardt's work perfor-mance,, although she did say that she mentioned toKoterman that Reinhardt conversed with other employeestoo much, so that she could only do a good job "where shewas either alone or somewhere to keep her busy." It wasclear that Sebranek,as a witness,was on Respondent'sside,not Reinhardt's, and her failure fully to corroborateKoterman in this respect impels me to conclude that therewas no suchcomplaint by Sebranek on August 8.Koterman also testified that he actually made thedeterminationto discharge Reinhardt the day before, onAugust 8, and that he informed Lester Lueck, Respon-dent's president, of his determination, telling Lueck, eitheron August 8 or 9, "I want to get rid of this operator," withLueck saying it was "left up to" Koterman "to take care ofthe situation."Lueck's testimony would indicate thatKoterman came to him on August 9, "fairly early."Therefore,assertsRespondent, even if Respondent knewby the time of the discharge of Reinhardt's union activitieson August 9, "It is uncontroverted that the actual decisionto discharge Reinhardt was made prior to August 9. . - ."Testimony of this type, i.e., that a "decision" was made,can never, of course, be "controverted" by direct evidence.The General Counsel would be hard put to presentwitnesses to testify that Koterman did not make such amental determination on August 8. This kind of self-serving testimony, in short, is thus, like "motive" testimo-ny, not "hard evidence" in any case, and must be assessedagainst the factual evidence. For reasons already set forth,as well as furtherreasons setforth below, I do not believethat Koterman made any such decision on August 8, anymore than I believe his asserted reasons for Reinhardt'sdischarge.Careful examination of Respondent's asserted reasonsfor the discharge strongly suggests, without more, that theywere not the real reasons. One of the "accumulation ofvarious reasons" was Reinhardt's attendance. Examinationof her "Employee Attendance Record," which is inevidence, affords no basis whatsoever for concluding thatReinhardt had a poor attendance record, the more so whenviewed against the records of many other employees, whichwere also put in evidence .6 Furthermore, Respondent hadposted a notice on its bulletin boards on April 4, 1974,stating that employees who the Company felt were absenttoo much would receive a letter of warning, and that if theabsences persisted thereafter they would be terminated.Reinhardt never received a letter of warning, or even averbal warning, about her attendance.With respect to her "work performance," the testimonydoes not bear out Koterman'sassertionthat it wasdeficient in the last several weeks prior to the discharge.Indeed, Reinhardt, who had worked in the post-moldingdepartment when she began her employment a year earlier,and had shortly thereafter transferred to the archerydepartment, performed much better when transferred backto post-molding following the sale of the archery depart-ment in July than she had in her first stint in post-molding.Koterman himself testified that under Respondent'spiecework rate plan, "a good performer in post-moldingwould accumulate, oh, fifteen, twenty dollars a week."Reinhardt made $14.82, $14.20, and $17.77 in her 3 weeksin post-molding after the sale of the archery department,despite not having performed, other than sporadically, onthat job since early in her employment .7Koterman also testified that Leadman Ellis Baylis didnot want Reinhardt in his department because she talkedtoomuch and was inattentive to her work. Kotermanultimately stated, however, that Baylis said this to him inAugust 1973, the only time Reinhardt had worked forBaylis, other than "possibly relief work" while in archery.Baylis was not called to testify.6Kotermandid testify thatthis was avery minorreason.7In 1973, her pieceworkearningswere $11.55 and $11.13. ROSETOOL & PLASTICS509The complaint about Reinhardt's "attitude" presumablystemmed in part from a complaint from employee GloriaHolub about a "verbal fight" between Holub and Rein-hardt.Koterman admitted never asking Reinhardt for her"version" of this incident, or in any way speaking to herabout it .8The other aspect to her "attitude" referred to byKoterman was her wandering about the plant during workhours, doing as she pleased. This complaint was apparentlyone of long duration, there being no evidence that the lastfew weeks of Reinhardt's employment entailedanysuchderelictions.As noted, her incentive piecework earningsduring those last few weeks would alone tend to refuteanylack of attention to her work by Reinhardt. Finally, therecord amply demonstrates that employees generally werepermitted to talk and smoke while working.Koterman also testified that Reinhardt's having broken adiewas "one of many things" that motivated' him todischarge her. The die breaking incident, however, oc-curred at the outset of Reinhardt's tenure with theCompany, and her leadman at the time, Dan Trudell, didnot even give her a written warning because if it. Kotermantestified, in regard to die breaking, that "anyone is entitledto a mistake."Aside from one occasion, when Koterman testified, hesaw Reinhardt "Wandering through the office," and "toldher she didn't belong in there," Reinhardt received nowarnings, written or verbal, from Koterman or from anyleadman that her work, attitude, cooperation, or attend-ance was in any way not up to company standards. Nor,other than to testify that he had personally observedReinhardtwandering about the plant, did Kotermaninvestigate any of the complaints he presumably receivedabout her. Part of his reason for not investigating was hishaving to leave on vacation at noon on August 9.All the foregoing factors, i.e., the precipitate nature ofthe discharge, its following hard on the heels of Respon-dent's union activity, and the fact that the "accumulationof reasons," with some of these "reasons" manifestly notwithstanding scrutiny, were not of a nature seemingly tonecessitate such prompt action, there being no precipitat-ing cause, themselves furnish ample basis for concludingthat Respondent knew of Reinhardt's union activities, evenin the absence of any direct evidence of companyknowledge. I also agree with the General Counsel that the"small plant theory," 9 is applicable to this case, andfurnishes an independent basis for concluding that Re-spondent knew of Reinhardt's activities the morning ofAugust 9. Finally, we have the direct evidence ofSupervisor Trudell (see below for my reasons for findingthat he is a' supervisor) having interrogated Reinhardt thatmorning about her wearing a union button.For all the foregoing reasons, I am convinced, and find,thatRespondent discharged Reinhardt because of herunion activities, and thereby violated Section 8(a)(3) and(1) of the Act.CAlthough Holub testified that she never made any complaints toKoterman about Reinhardt, I do not credit her denial, for reasons set forthlater.9Wiese PlowWelding Co. Inc.,123NLRB 616 (1959). As noted,Respondent on August 9, had a total of about 57 employees, working inthree shifts. Respondent's witnesses have, as the General Counsel correctlyC.The Alleged Violations of Section 8(a)(1)The alleged violations of Section 8(a)(1) attributable toLeadman Dan Trudell necessitate a determination at theoutset whether he was a supervisor within the meaning ofthe Act. On August 9, Respondent had about 30 employeeson its first shift. Yet, according to Koterman, Respondenthad no supervisors, despite the fact that he himself wasonly on the production floor "a nominal amount. I'm notthere to supervise per se." According to Koterman,Respondent'soperations in the production area arerelatively simple and standardized by standard operatingprocedures and directives from the front office, with theleadmen and setupmen handling the mechanical andtechnical aspects of the machines. Therefore, the argumentruns, any actions by the leadmen and setupmen arepursuant to the front office's directions, and to standardoperating procedures, and do not require the exercise ofindependent judgment.It is difficult to believe that a shift of 30 employees couldoperatewithout true supervision,more, that is, thanKoterman's being on the floor a "nominal amount" couldpossibly furnish. Furthermore, the evidence, includingTrudell's own testimony, shows that he has recommendedat least one employee for discharge, with the dischargeeffected; that he has interviewed applicants for employ-ment, with at least one hired; that he has recommendedoperators receive written warnings; that he receives $3more per hour than Leadlady Sebranek, and still morethan the operators (the precise amount in the latterinstance does not appear, and, because the operators arepaid piecework, is not quite so significant); and that hereceived almost twice as much as a Christmas bonus thanthe highest operator received. In addition, as set forthbelow, he was able to call meetings of two different shifts,only one, his own, at which he solicited their gripes andgrievances. Taken together, the foregoing largely uncontro-verted facts establish that Trudell at all pertinent times wasa supervisor within the meaning of Section 2.(11) of the Act.Apart from the fact that-Koterman's "nominal amount" onthe floor (with a conceded "I'm not there to supervise")would otherwise leave the full shift of some 30 employeeswithout any responsible supervision, the factors enumerat-ed show that Trudell actually possessed significant indiciaof supervisory status within the statutory definition.The alleged violations of Section 8(axl) attributable toTrudell include interrogatingReinhardt,Holub, andPoetzel, threateningHolub with' loss of benefits, andsoliciting employees grievances at two meetings called byhim. Althoughin generalI credit the General Counsel'switnesses, including Reinhardt,as againstTrudell,10 I aminclined to find that Holub was not a credible witness, andto make no findings of violations of the Act based on hertestimony of what Trudell said, in the face of Trudell'sdenials.Apart from demeanor, which is a factor, I amimpelled to this conclusion because Holub testified thatpoints out, "emphasized the small nature of its operation."Furthermore,PresidentLueck testifiedthat he walks through the variousdepartments ofthe plant each morning.10Actually,there wereno majordifferences betweenTrudell's testimonyand that ofthe General Counsel's witness,with the one exception about tobe noted. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDTrudell said to her on the morning of August 9 that Lueckhad receiveda letter(obviously referring to a letter fromthe Union),whereas theclear and convincing evidence isthat the letter in questionwas not received by theCompany until the evening of August 9.I ford that 'Trudell's interrogations of Reinhardt, alreadyset forth,were violativeof Section 8(a)(1) of the Act. I alsofind that Respondent violated the Act by Trudell'squestioningthe first shift employees,at meetingscalled byhim, "about the union. . . you know, who was for it andwhy you were for it and stuff like that" (Trudell's owntestimony),and his asking the second shift employees, alsoat a meetingcalled by him, about their "gripes andgrievances,"and "why they wanted a union." (AlsoTrudell's own testimony). At the meeting with the secondshift employees, Trudell also, as credibly testified to byemployee JennyPoetzel,said that if a union got in "wewould probably be on strike," and asked the employees "toget a grievancedown on paper and that he'd get them intothe office and see what could be done, and . . . he was surethat the Company would bend and it couldn't be doneovernight but he was sureif the Union would get off theirbacks." Apart from the fact that I have found Trudell to bea supervisor,he testified that he told President Lueck thathe was goingto ask the employees about their gripes, andthat Lueck nodded his head. Lueck did not deny this.1'Trudell's conduct in this respect was therefore attributableto'Respondentbased on Lueck's tacit approval of hisplans, evenif Trudell were not found to be a supervisor.The complaintalso allegesthatTrudell interrogatedJenny Poetzel on August 29, in violation of Section8(a)(1).Although I fully creditPoetzel's versionof the incident, it,is plain,without goinginto any detail, that Trudell knew allabout Poetzel'sunion sympathies by that time, and, inmaking a comment"don't fall asleep IAM" to her, was notseeking toelicit any information from her about her unionsympathies.Particularly because nothing would be addedto the remedy herein by fording this additional 8(a)(1)violation, I do not find any violation therein.The final8(a)(1) allegation concernsmeetings held byKotermanand Balcer (the plant superintendent) with eachof the three shifts on August 30. The three meetings, eachof which lasted several hours,weresubstantiallysimilar innature.AfterBalcer gavea brief history of the Company,he "asked if anyone had any complaints or anything tomake communicationbetter."After a question aboutpiecework,Balser respondedthat the Company could notmake anypromises because theUnion was trying to get in.He also saidthat the Companywas too smallto have aunion, that it would cost the Company too much money tonegotiate withthe Union, and that employees would losetheir individuality if there were a contract. At one of themeetings,Balcer, said that "he would like to tell us that he'dmake thingsbetter and promise a whole lot of things but hecouldn'tbecause it was againstFederal Law, however, hesaid that he wassure thatsomethingcould be done." 12Helen Breska testifiedcredibly that on the third shift11Trudell at first did deny telling Lueck anything about his plans in thisrespect,but finallyadmittedthat he had done so when confronted with hisaffidavit.12 Based on thetestimony of Jenny Poetzel;Balcerdid not testify.13 In the event no exceptionsare filed as provided by Sec. 102.46 of theBalcer and Koterman "were talking to us workers aboutthe union and Leonard Balcer gave a run down on how thecompany got started that how it progressed and that theywere too small of a company for a union to come into. Andthen we talked about better wages, better piecework, . andbetter ventilation." Breska added, "There wasn't too muchsaid about better wages, because he always said it was nota promise. He didn't say how much better wages weregoing to be." Koterman and Balcer also said "That theywould try to better [communications [," and that "Therewere meritraiseswhich we didn't know anything about."Although it is true, as Respondent contends, that nospecific promises were made to the employees at thesemeetings, it is clear to me that at least one of the purposesof the meetings to ascertain employee' grievances "was toimpliedly represent to the employees that their grievanceswould be remedied if the Union was defeated." N.L.RB. v.Tom Wood Pontiac, Inc.,447 F.2d 383, 385 (C.A. 7, 1971).The evidence shows that the Company had never beforeheld meetings of this kind. The tone of the meetings wasantiunion, in the sense that the Company was assertingthat a union would not be good for the employees, for theCompany was too small for a union, and it would cost ittoo much money to negotiate. The timing of the meeting,in the midst of the Union's organizing campaign, coupledwith what was said, is sufficient, in my opinion, to makethe speeches, insofar as they did impliedly promise benefitsto the employees, violative of Section 8(a)(1) of the Act.THE REMEDYI shall recommend that Respondent cease and desistfrom its unfair labor practices, that it offer reinstatement toBernice Reinhardt with backpay, computed as provided inF.W.Woolworth Company,90 NLRB 289 (1950),and IsisPlumbing & Heating Co.,138 NLRB 716 (1962), and takecertain affirmative action in order to effectuate the policiesof the Act.Upon the foregoing findings of fact, conclusion of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissuethe following recommended:13ORDERThe Respondent, Rose Tool & Plastics, Inc., Milwaukee,Wisconsin, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Discharging or in any other manner discriminatingagainst employees because they have engaged in concertedactivities.(b) Interrogating or threatening employees concerningtheir union activities.(c)Solicitingemployees'grievances and impliedlypromising them benefits if they reject union representation.Rules andRegulationsof the National LaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by theBoardand becomeItsfindings,conclusions,and Order,and all objectionsthereto shall bedeemed waivedfor all purposes. ROSE TOOL & PLASTICS(d) In any other manner interfering with, restraining, orcoercing theiremployees in the exercise of their rightsprotected by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a) OfferBerniceReinhardt immediate and full reinstate-mentto her former job or, if that job no longer exist, to asubstantially equivalent position, without prejudice to herseniority ' or other rights and privileges, and make her wholefor any loss of earnings she may have suffered, in themanner setforth in the section hereof entitled "TheRemedy."(b) Preserveand, upon request, make available to theBoard or its agents,for examination and copying, allpayroll records, social security payment records, timecards,personnelrecords and reports, and all records necessary to14 In the eventthat theBoard'sOrder isenforcedby a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrderof the National Labor Relations Board"shall read"Posted Pursuant511analyze the amount of backpay due under the terms of thisOrder.(c) Post at its place of business in-Milwaukee, Wisconsin,copiesof the attached notice marked "Appendix." 14Copies of said notice, on forms provided by the RegionalDirector for Region 5, after being duly signed by anauthorized representative, shall be posted immediatelyupon receipt thereof and maintained for 60 consecutivedays thereafter, in conspicuous places, including all placesat all locations where notices to employees are customarilyposted. Reasonable steps shall be taken by the Company toensure that the notices are not altered, defaced or coveredbyanyothermaterial.(d)Notify said Regional Director, in writing, within 20days from the date of this Order, what steps theRespondent has taken to comply herewith.to a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."